 



Exhibit 10.1

 

RESIGNATION FROM EMPLOYMENT

 

AND

 

CONSULTING AGREEMENT

 

BETWEEN

 

DONALD S. DOODY (“EXECUTIVE”)

 

AND

 

IEC ELECTRONICS CORP

Including its Directors, Officers, Agents, Employees and Subsidiaries (“IEC”)

 

Whereas Executive has tendered his resignation from employment with IEC in a
letter dated January 3, 2014; and

 

 

Whereas, Executive and IEC desire to confirm the terms of such resignation and
establish a consulting arrangement; now, therefore,

 

IT IS AGREED BY AND BETWEEN EXECUTIVE AND IEC AS FOLLOWS:

 

1.Executive resigns from his employment and from all positions as an officer or
director of IEC effective January 10, 2014. This resignation is voluntary and
for the purpose of achieving a work-life balance and pursuing other career
opportunities.

 

 

2.Executive will be paid his salary and benefits, and be reimbursed for any
legitimate business expenses incurred, through his resignation date, and he
agrees that this satisfies all financial obligations of IEC to Executive.
Executive also agrees that he has no claims for employment related
discrimination under federal, state or local laws, rules or regulations and he
releases IEC from any liability for any such claims.

 

 

3.Executive shall be provided with the required notices under the federal law
known as COBRA, which allows Executive to obtain continued coverage under IEC
group health insurance plans at his own expense. Executive will also be entitled
to coverage under his Indemnity Agreement with IEC dated November 15, 2004
according to its terms.

 

 

 



4.Executive recognizes and confirms his obligations under his Salary
Continuation and Non-Competition Agreement dated October 1, 2010, including the
Restrictive Covenants in Section 3 thereof.

 

 

5.Following his resignation from employment, Executive agrees to be available to
act as a consultant to IEC on an hourly basis at the rate of $500.00 per hour to
perform such duties as IEC may assign, to include assistance with ongoing
matters and specifically to assist with the integration of Celmet. The duration
and extent of such consulting arrangement will be in the sole discretion of IEC,
except that (a) it is anticipated that such duties will require at least twenty
(20) hours per month for the next (6) months (from January 11,2014 through July
11, 2014); (b) Executive may cancel the consulting arrangement if he does not
receive at least 5 hours of work in each of two (2) consecutive months during
which the agreement is in effect during the six (6) months period, and in such
case the cancelation shall be considered a termination by IEC at the end of the
second month under subsection “(c)” of this Section 5; (c) in the event IEC
terminates such consultant relationship prior to the expiration of the six (6)
months, and the agreement has not been canceled under subsection “(b)” of this
Section 5, Executive shall nevertheless be paid for all hours approved and
worked to the date of termination, but for not less than twenty (20) hours for
the month during which such termination by IEC occurs; (d) in scheduling and
assigning work to Executive, IEC will reasonably accommodate Executive’s
scheduling requirements and his pursuit of full-time employment, which may
require time for travel and/or interviews; (e) Executive shall not be required
to perform such duties beyond a period of six (6) months following his
separation from employment, except with his consent. Executive agrees that
during this consulting arrangement he will be acting and treated as an
independent contractor, and Executive shall work independently on specific
tasks. As an independent contractor, Executive will not be covered by any IEC
benefit plans or insurances, and Executive will be responsible for all taxes and
other requirements of employment. IEC will issue Executive an IRS Form 1099 for
his consulting work.

 

 

6.On or before his date of resignation Executive will make arrangements to
return all IEC property to the human resources director. Executive will ensure
that all IEC information is preserved on IEC computers and that he returns all
electronic and documentary information of IEC, except that IEC may allow
Executive to retain such property and information that it determines may be
necessary for Executive to perform his duties as a consultant. At all times
Executive shall preserve and protect any property and information and shall
promptly return it when his consultancy ends.

 

 

7.During the term of this agreement, Executive will notify IEC immediately if he
has accepted or accepts employment with any other entity, or if he engages in
self-employment and he will inform IEC of the nature and extent of such
employment.

 

 

 



8.This agreement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
agreement.

 

 

 

In Witness Whereof, the parties hereto have caused this agreement to be executed
on the dates indicated below.

 

 

[Signature Page Follows]

 

 

 

IEC ELECTRONICS CORP.

 

 

 

/s/  W Barry Gilbert /s/ Donald S. Doody W. Barry Gilbert Donald S. Doody
(Chairman and CEO) (Executive)     Dated: January 9, 2014 Dated: January 9, 2014

 

 

